               Case 2:19-cv-01381-JCC Document 35 Filed 03/08/21 Page 1 of 1




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    VILLAGE ON JAMES STREET ASSOC.,                      CASE NO. C19-1381-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    EAGLE WEST INSURANCE COMPANY, et
      al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to dismiss (Dkt. No.
18
     34). All parties who have appeared in this matter have stipulated to dismissing all claims with
19
     prejudice. Thus, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-
20
     executing. All claims in this action are DISMISSED with prejudice and without an award of
21
     costs or fees to any party. The Clerk is DIRECTED to close this case.
22
            DATED this 8th day of March 2021.
23
                                                             William M. McCool
24
                                                             Clerk of Court
25
                                                             s/Paula McNabb
26                                                           Deputy Clerk


     MINUTE ORDER
     C19-1381-JCC
     PAGE - 1
